
	
		I
		111th CONGRESS
		2d Session
		H. R. 4828
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2010
			Mr. Towns introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Fair Housing Act to prohibit housing
		  discrimination on the basis of sexual orientation or gender identity, to amend
		  the Civil Rights Act of 1964 to prohibit such discrimination in public
		  accommodations and public facilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Housing Nondiscrimination Act of
			 2010.
		2.Amendments to Fair
			 Housing Act
			(a)Housing sale and
			 rental, residential real-Estate-Related transactions, and brokerage
			 services(1)Section 804 of the Civil
			 Rights Act of 1968 (42 U.S.C. 3604) is amended by striking sex,
			 each place it appears and inserting sex, sexual orientation, or gender
			 identity,.
				(2)Section 805 of such Act (42 U.S.C.
			 3605) is amended by striking sex, each place it appears and
			 inserting sex, sexual orientation, or gender identity,.
				(3)Section 806 of such Act (42 U.S.C.
			 3606) is amended by striking sex, and inserting sex,
			 sexual orientation, or gender identity,.
				(b)Prevention of
			 intimidationSection 901 of the Civil Rights Act of 1968 (42
			 U.S.C. 3631) is amended by striking sex, each place it appears
			 and inserting sex, sexual orientation, gender identity,.
			(c)DefinitionSection
			 802 of the Civil Rights Act of 1968 (42 U.S.C. 3602) is amended by adding at
			 the end the following:
				
					(p)Sexual
				orientation means homosexuality, heterosexuality, or
				bisexuality.
					(q)Gender identity means the
				gender-related identity, appearance, or mannerisms or other gender-related
				characteristics of an individual, with or without regard to the individual's
				designated sex at
				birth.
					.
			(d)Rule of
			 interpretationTitle VIII of the Civil Rights Act of 1968 (42
			 U.S.C. 3601 et seq.) is amended by adding at the end the following new
			 section:
				
					821.Rule of interpretation regarding sexual orientation or
		  gender identityNothing in this Act or in the Civil Rights
				Act of 1964 shall be construed to require any person to disclose a personal
				sexual orientation or gender
				identity.
					.
			3.Public
			 accommodationsSection 202 of
			 the Civil Rights Act of 1964 (42 U.S.C. 2000a–1) is amended by striking
			 national origin, and inserting national origin, sexual
			 orientation (as defined in section 802 of the Civil Rights Act of 1968), or
			 gender identity (as defined in section 802 of the Civil Rights Act of
			 1968),.
		4.Public
			 facilitiesSection 301 of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000b) is amended by striking
			 national origin, and inserting national origin, sexual
			 orientation (as defined in section 802 of the Civil Rights Act of 1968), or
			 gender identity (as defined in section 802 of the Civil Rights Act of
			 1968),.
		5.Effective Date
			 and Initial Rulemaking
			(a)Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the 180th day beginning after
			 the date of the enactment of this Act.
			(b)Initial
			 rulemakingIn consultation
			 with other appropriate Federal agencies, the Secretary of Housing and Urban
			 Development shall, not later than the 180th day after the date of the enactment
			 of this Act, issue rules to implement title VIII of the Fair Housing Act as
			 amended by this Act. The Secretary shall give public notice and opportunity for
			 comment with respect to such rules.
			
